Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to RCE filed 01/21/2021 in which claims 1-4, 6-7, 9-17, 19-21 and 23-37 are allowed.

Continued Examination Under 37 CFR 1.114
3.  	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/21/2021 has been entered.

Allowable Subject Matter
4. 	The following is an examiner’s statement of reasons for allowance:
 	Intelligent door lock system coupled to a door at a building which in response to a determination, based on information output that the door has been opened, trigger the camera to capture one or more images and/or video including at least a portion of the person near the door at the building, and in response to a subsequent determination, that the door has been closed and the lock device has been changed to the lock position, 
 	Allowable limitations in combination with other claim limitations are not taught by the prior arts of record, particularly Fadell et al. (US 2015/0156031) and Wang (U.S. Pat. No. 6,961,763), hence claims 1-4, 6-7, 9-17, 19-21 and 23-37 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
5. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROWINA J CATTUNGAL whose telephone number is (571)270-5922.  The examiner can normally be reached on Monday-Thursday 7:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on (571) 272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ROWINA J CATTUNGAL/Primary Examiner, Art Unit 2425